The evidence as to defendants, Carlton and Stocks is all circumstantial, except the evidence of their declarations and admissions. These two defendants were quoted as saying unequivocally that they were with Williams all of the time, from late in the evening of the night upon which the burglary must have occurred, until all three were taken into custody. This, taken with the circumstantial evidence, seems to me to warrant the jury in finding beyond a reasonable doubt that they were participants in the burglary, since the evidence that Williams was a participant is overwhelming.
So I concur in the opinion of Mr. Justice ADAMS.